           Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 1 of 34




 1                                                                 The Honorable Robert J. Bryan
 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9                        WESTERN DISTRICT OF WASHINGTON
                                 TACOMA DIVISION
10
       STATE OF WASHINGTON,                               CIVIL ACTION NO. 3:17-cv-05806-RJB
11
                             Plaintiff,
12
                  v.
13
       THE GEO GROUP, INC.,
14
                             Defendant.
15

16     UGOCHUKWU GOODLUCK                                 CIVIL ACTION NO. 17-cv-05769-RJB
       NWAUZOR, FERNANDO
17     AGUIRRE-URBINA, individually and
       on behalf of all those similarly                   FINAL PRETRIAL ORDER
18     situated,
19                                   Plaintiffs,
20                v.
21     THE GEO GROUP, INC., a Florida
       corporation,
22
                                 Defendant
23

24         Pursuant to Federal Rule of Civil Procedure 16 and Local Civil Rule 16(h), Plaintiff State
25   of Washington (“Washington”), and Plaintiffs Ugochukwu Goodluck Nwauzor and Fernando
26   Aguirre-Urbina (the “Private Plaintiffs”), and the Defendant The GEO Group, Inc. (“GEO”),
       FINAL PRETRIAL ORDER (17-cv-                   1               ATTORNEY GENERAL OF WASHINGTON
                                                                               Civil Rights Division
       05806/5769-RJB)                                                     800 Fifth Avenue, Suite 2000
                                                                               Seattle, WA 98104
                                                                                  (206) 442-4492
            Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 2 of 34




 1   provide the following Pretrial Statement. Since the above cases are partially consolidated and
 2   partially bifurcated, see State’s Dkt. No. 353 and Nwazour’s Dkts. No. 249, Plaintiffs have
 3   indicated the portions of the Pretrial Statement that are relevant to only the State proceedings, or
 4   the Nwauzor proceedings, respectively. If not stated otherwise, this Pretrial Statement applies to
 5   both cases. The Northwest Detention Center (NWDC) has recently been renamed the Northwest
 6   ICE Processing Center (NWIPC). The parties and witnesses may refer to the facility
 7   interchangeably as either the NWDC or the NWIPC.
 8                                           I.       JURISDICTION
 9           Washington’s Position: The Court correctly recognized that Washington has parens
10   patriae authority over all of the claims asserted in this matter. Washington ECF. No. 29. The
11   Court asserted jurisdiction over this matter pursuant to the federal officer removal statute,
12   28 U.S.C. § 1442, on the basis that Defendant The GEO Group, Inc. (GEO) operates the
13   NWDC/NWIPC under a contract with U.S. Immigration and Customs Enforcement (ICE).1
14   Washington ECF No. 32. The work performed by detainee-workers occurs at the
15   NWDC/NWIPC, which is located in Pierce County, Washington, and this matter arises from
16   Defendant’s business conducted there.
17           Private Class Action Plaintiffs’ Position: Private Plaintiffs filed a Class Action
18   Complaint for Damages on September 26, 2017, and jurisdiction is vested in this Court under
19   28 U.S.C. § 1332(d). See Nwauzor ECF No. 84 (First Am. Compl.).
20           Defendant’s Position: Defendant agrees with Private Plaintiffs’ jurisdictional statement.
21   As to Washington’s position, Defendant agrees with the Court’s denial of the State’s motion for
22   remand and that jurisdiction is proper before the Court. Defendant further states that this Court
23   has jurisdiction over the State’s Washington Minimum Wage Act Claims, as the State has
24
             1
25              Washington first filed this action in Pierce County Superior Court and timely sought remand after GEO
     removed the action to federal court. See Washington ECF No. 15. Although the Court denied Washington’s motion
     for remand, see Washington ECF No. 32. Washington preserves its objections to the Court’s assertion of
26   jurisdiction.
       FINAL PRETRIAL ORDER (17-cv-                            2                 ATTORNEY GENERAL OF WASHINGTON
                                                                                          Civil Rights Division
       05806/5769-RJB)                                                                800 Fifth Avenue, Suite 2000
                                                                                          Seattle, WA 98104
                                                                                             (206) 442-4492
            Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 3 of 34




 1   brought those claims as parens patriae and this Court has ruled that because the State seeks
 2   declaratory and injunctive relief that would be unavailable to the Private Class Action Plaintiffs,
 3   the State has standing to bring those claims. However, GEO is not aware of any legal basis under
 4   which the State may assert that it has standing to bring its stand-alone unjust enrichment claims.
 5                                  II.    CLAIMS AND DEFENSES
 6                                  Washington’s Enforcement Action
 7             Washington will pursue the following claim during the joint proceeding before a jury:
 8   Violation of Washington’s Minimum Wage Act (MWA), Washington Revised Code
 9   § 49.46.020. Washington seeks declaratory relief requiring GEO, a private for-profit employer
10   operating in Tacoma, to comply with and pay Washington’s hourly minimum wage to detainee-
11   workers who perform work for GEO at the NWDC/NWIPC. If Washington prevails in the joint
12   proceeding, Washington will request injunctive relief to enjoin GEO from violate MWA in the
13   future.
14             Washington’s position is that any affirmative defense or claim GEO may seek to present
15   regarding the MWA claim should be presented to the jury after completion of the joint State and
16   Private Plaintiff’s case.
17             Washington will pursue the following claim during the State proceeding before the
18   bench: Unjust enrichment. Washington seeks equitable relief under Washington’s common law
19   requiring GEO to disgorge the amount by which it has been unjustly enriched from 2005 to the
20   present, as a result of its practice of paying detainee-workers at the NWDC/NWIPC $1 per day
21   for work performed, when it should have paid workers, whether detained or not, a fair wage.
22             Neither intergovernmental immunity nor derivative sovereign immunity render GEO
23   immune from liability. Washington’s claims are generally-applicable laws and do not treat GEO
24   different based on its status as a federal contractor. See North Dakota v. United States, 495 U.S.
25   423, 434-38 (1990). United States v. California, 921 F.3d 865 (9th Cir. 2019), does not stand for
26   the proposition that GEO cannot be subject to neutral laws or that it “steps into the shoes of the
       FINAL PRETRIAL ORDER (17-cv-                     3               ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
       05806/5769-RJB)                                                       800 Fifth Avenue, Suite 2000
                                                                                 Seattle, WA 98104
                                                                                    (206) 442-4492
              Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 4 of 34




 1   federal government.” See Nwauzor, ECF No. 280 at 16-17. Additionally, GEO’s decision to pay
 2   detained workers only $1 per day was not made at the direction of the federal government.
 3   Cabalce v. Thomas E. Blanchard & Assocs., Inc., 797 F.3d 720, 732 (9th Cir. 2015).
 4                                          Private Class Action
 5            Private Plaintiffs will pursue the following claim during the joint proceeding before a
 6   jury: That GEO employs Plaintiffs and members of the class under the MWA and that GEO
 7   failed to pay the minimum wage for hours worked within the Voluntary Work Program at the
 8   NWDC/NWIPC.
 9            If the Private Plaintiffs prevail in the joint proceeding, Private Plaintiffs will seek to
10   recover back wages from GEO under the MWA for hours previously worked, during the
11   Nwauzor only damages proceeding before the jury.
12            Neither intergovernmental immunity nor derivative sovereign immunity render GEO
13   immune from liability. Private Plaintiff’s claims are generally-applicable laws and do not treat
14   GEO different based on its status as a federal contractor. See North Dakota v. United States, 495
15   U.S. 423, 434-38 (1990). United States v. California, 921 F.3d 865 (9th Cir. 2019), does not
16   stand for the proposition that GEO cannot be subject to neutral laws or that it “steps into the
17   shoes of the federal government.” See Nwauzor, ECF No. 280 at 16-17. Additionally, GEO’s
18   decision to pay detained workers only $1 per day was not made at the direction of the federal
19   government. Cabalce v. Thomas E. Blanchard & Assocs., Inc., 797 F.3d 720, 732 (9th Cir.
20   2015).
21                             GEO’s Claims and/or Affirmative Defenses
22         Trial Phase 1: Joint Minimum Wage Liability Trial (State +Private Plaintiffs):
23            GEO has brought a counterclaim alleging that the MWA does not apply to detainees in
24   the NWDC/NWIPC and seeking a declaration that the MWA is inapplicable to detainees. See
25   Dkt. No. 34. GEO believes that the easiest way for it to present its affirmative case is in
26   connection with its defenses to the State and Private Plaintiffs’ case. But, Private Plaintiffs have
       FINAL PRETRIAL ORDER (17-cv-                      4               ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
       05806/5769-RJB)                                                        800 Fifth Avenue, Suite 2000
                                                                                  Seattle, WA 98104
                                                                                     (206) 442-4492
           Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 5 of 34




 1   indicated that they have concerns about GEO proving its case on cross-examination. Thus, if
 2   GEO’s cross-examination will be limited, as per Private Plaintiffs’ requests, GEO seeks the
 3   opportunity to present its MWA claim separate and apart from its defenses, prior to the State and
 4   Private Plaintiffs’ case so that it has the same opportunity that Private Plaintiffs and the State
 5   would have to move for a directed verdict as to its evidence.
 6          GEO will pursue the following claims and/or affirmative defenses during the joint
 7   liability trial on the MWA trial:
 8              1. Intergovernmental Immunity on the basis that (i) the MWA impermissibly
 9                  directly regulates the federal government; and (ii) the MWA impermissibly
10                  discriminates against the federal government. GEO steps into the shoes of the
11                  federal government for the purposes of Intergovernmental Immunity. See United
12                  States v. California, 921 F.3d 865, 882 (9th Cir. 2019) (“for purposes of
13                  intergovernmental immunity, federal contractors are treated the same as the
14                  federal government itself”); Boeing Co. v. Movassaghi, 768 F.3d 832, 842 (9th
15                  Cir. 2014);
16              2. Detainees participating in the Voluntary Work Program (VWP) at the
17                  NWDC/NWIPC are not “employees” under the MWA because they:
18                      a. Sleep and reside at their place of work and therefore fall under the
19                          Resident Exception enumerated in RCW § 49.46.020;
20              3. Derivative Sovereign Immunity on the basis that GEO’s contract with ICE for the
21                  operation of the NWDC/NWIPC specifically states that GEO may not employ
22                  detainees at the NWDC/NWIPC.
23    Trial Phase 2: Private Plaintiffs Damages Trial and GEO’s Unjust Enrichment Claim:
24          Should Private Plaintiffs and the State prevail on liability, the trial will progress to
25   Phase 2, where the same jury will decide Private Plaintiffs' damages. At that time, GEO will
26   present its affirmative claim for unjust enrichment and its offset defense. In order to streamline
       FINAL PRETRIAL ORDER (17-cv-                     5               ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
       05806/5769-RJB)                                                       800 Fifth Avenue, Suite 2000
                                                                                 Seattle, WA 98104
                                                                                    (206) 442-4492
           Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 6 of 34




 1   the trial process, GEO and Private Plaintiffs have agreed that GEO’s presentation of GEO’s
 2   affirmative unjust enrichment claim, and affirmative defense of offset, will be heard during the
 3   Private Plaintiffs’ damages trial so as not to create confusion surrounding the dismissal of GEO’s
 4   unjust enrichment claim as to the State. Neither GEO’s affirmative unjust enrichment claim nor
 5   its offset defense will be presented in any part of the State’s case.
 6            Trial Phase 3:Washington’ Enforcement Action for Unjust Enrichment:
 7   GEO will pursue the following defenses in the State’s unjust enrichment action:
 8                            1.    Intergovernmental Immunity, as described above in Phase 1.
 9                            2.    Derivative Sovereign Immunity, as described above in Phase 1.
10                                     III.    ADMITTED FACTS
11          The following facts are admitted by the parties:
12          1.      GEO owns and operates the Northwest ICE Processing Center (“NWIPC”),
13   which was known from 2005 to 2019 as the Northwest Detention Center (“NWDC”). It is located
14   at 1623 East J Street, Tacoma, Washington.
15          2.      Since October of 2005, GEO has contracted with U.S. Customs and Immigration
16   Enforcement (ICE) within the U.S. Department of Homeland Security (DHS) to provide civil
17   immigration detention management services at the NWDC/NWIPC for adults held in
18   administrative custody as they await immigration status review by ICE and the federal judiciary.
19          3.      GEO has expanded the capacity of the NWDC/NWIPC twice. The
20   NWDC/NWIPC initially had the capacity to house between 500 to 800 individuals. In July 2006,
21   GEO expanded the NWDC/NWIPC to house up to 1,000 individuals. In October 2009, GEO
22   expanded the NWDC/NWIPC a second time so that it now has the capacity to house up to 1,575
23   individuals.
24          4.      Pursuant to the NWIPC contract between GEO and ICE, GEO provides detention
25   services to ICE including, but not limited to: the building, management and administration,
26
       FINAL PRETRIAL ORDER (17-cv-                      6                   ATTORNEY GENERAL OF WASHINGTON
                                                                                      Civil Rights Division
       05806/5769-RJB)                                                            800 Fifth Avenue, Suite 2000
                                                                                      Seattle, WA 98104
                                                                                         (206) 442-4492
            Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 7 of 34




 1   security, clean and vermin free facilities, food service with three nutritious meals per day, clean
 2   uniforms and bedding, and barbershop/grooming services.
 3           5.     Pursuant to the NWIPC contract between GEO and ICE, GEO is required to
 4   “perform in accordance with” specific “statutory, regulatory, policy, and operational”
 5   constraints, including the ICE/DHS Performance Based National Detention Standards
 6   (“PBNDS”) as well as “all applicable federal, state, and local laws.”
 7           6.     The PBNDS, and its predecessor the National Detention Standards, is a set of
 8   standards developed by ICE to ensure that all entities it contracts with provide safe and secure
 9   facilities.
10           7.     PBNDS 5.8 requires that GEO offer detained persons an opportunity to work in
11   a “Voluntary Work Program” (VWP).
12           8.     Since October of 2005, GEO has offered detainees positions in its VWP.
13           9.      On a given day, there could be as many as 470 positions for detainees in the
14   VWP at the NWDC/NWIPC.
15           10.    While detained, detainees do not have the opportunity to leave the
16   NWDC/NWIPC or work outside of the NWDC/NWIPC, unless explicitly authorized by ICE.
17           11.    GEO does not review whether detainee-workers have work authorization when
18   reviewing their requests/applications for positions in the VWP.
19           12.    GEO maintains job descriptions for VWP positions.
20           13.     Positions that are available to detainees in the VWP are varied, including in the
21   kitchen, in the laundry room, cleaning of common areas, and cutting hair in the barbershop.
22           14.    GEO provides detainees in VWP positions with all equipment, materials,
23   supplies, uniforms, and personal protective equipment necessary to their VWP position.
24           15.    GEO has never paid detainees in VWP positions the state minimum wage.
25           16.    GEO has paid and continues to pay detainees in VWP positions $1 per day.
26
       FINAL PRETRIAL ORDER (17-cv-                     7               ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
       05806/5769-RJB)                                                       800 Fifth Avenue, Suite 2000
                                                                                 Seattle, WA 98104
                                                                                    (206) 442-4492
           Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 8 of 34




 1          17.    The 2011 PBNDS 5.8 states: “Detainees shall receive monetary compensation
 2   for work completed in accordance with the facility’s standard policy. The compensation is at
 3   least $1.00 (USD) per day.”
 4          18.    GEO employs non-detainee employees, including two or three janitors at the
 5   NWDC/NWIPC.
 6          19.    Washington’s hourly minimum wage from 2005 to the present year was as
 7   follows:
                           January 1, 2020               $13.50
 8
                           January 1, 2019               $12.00
 9                         January 1, 2018               $11.50
                           January 1, 2017               $11.00
10                         January 1, 2016               $9.47
                           January 1, 2015               $9.47
11
                           January 1, 2014               $9.32
12                         January 1, 2013               $9.19
                           January 1, 2012               $9.04
13                         January 1, 2011               $8.67
                           January 1, 2010               $8.55
14                         January 1, 2009               $8.55
15                         January 1, 2008               $8.07
                           January 1, 2007               $7.93
16                         January 1, 2006               $7.63
                           January 1, 2005               $7.35
17
            20.    Mr. Nwauzor is a citizen of Nigeria, and was granted asylum in the United States
18

19   in January 2017.

20          21.    Mr. Nwauzor was held at NWDC/NWIPC as a civil immigration detainee from
21   approximately June 2016 until January 2017.
22
            22.    Mr. Nwauzor held a VWP position during his detention at NWDC/NWIPC.
23
            23.     Mr. Nwauzor obtained lawful permanent residence status, commonly known as
24
     a “green card,” in July 2018.
25
            24.    Mr. Aguirre-Urbina was born in Mexico.
26
       FINAL PRETRIAL ORDER (17-cv-                  8               ATTORNEY GENERAL OF WASHINGTON
                                                                              Civil Rights Division
       05806/5769-RJB)                                                    800 Fifth Avenue, Suite 2000
                                                                              Seattle, WA 98104
                                                                                 (206) 442-4492
            Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 9 of 34




 1            25.        Mr. Aguirre-Urbina was held at NWDC/NWIPC as a civil immigration detainee
 2    beginning in September 2012.
 3            26.        Mr. Aguirre-Urbina held a VWP position during his detention at NWDC/NWIPC.
 4                                             IV.      ISSUES OF LAW
 5                                     Washington’s Enforcement Action
 6            The following are issues of mixed law and fact to be determined in the joint proceeding:
 7            1.         Is GEO required to pay Washington’s hourly minimum wage to detainees in
 8   the VWP at the NWDC/NWIPC?
 9                  a.       Are the detainees in the VWP at the NWDC/NWIPC “employees” as
10                           defined by Washington Revised Code § 49.46.010(3), including under all
11                           applicable exceptions?
12                  b.       Is GEO an “employer” of detainees who participate in the VWP at the
13                           NWIPC as defined by Washington Revised Code § 49.46.010(4)?
14            2.         Does intergovernmental immunity render GEO immune from liability under the
15   MWA because the MWA either directly regulates the federal government or impermissibly
16   discriminates against the federal government?
17            3.         Does derivative sovereign immunity render GEO immune from liability under
18   the MWA?
19            The following are the issues of law to be determined in the State only unjust enrichment
20   proceeding before the bench2:
21                                             Washington’s Position
22            1.         Has GEO been unjustly enriched by paying individuals $1 per day for their
23   participation in the VWP at the NWDC/NWIPC?
24

25            2
                Since the parties disagree as to the formulation of the unjust enrichment issue of law and the impact of
     the Court’s order regarding unjust enrichment in ECF No. 29, the parties have respectfully submitted both
26   positions.
       FINAL PRETRIAL ORDER (17-cv-                              9                   ATTORNEY GENERAL OF WASHINGTON
                                                                                              Civil Rights Division
       05806/5769-RJB)                                                                    800 Fifth Avenue, Suite 2000
                                                                                              Seattle, WA 98104
                                                                                                 (206) 442-4492
          Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 10 of 34




 1               a.       Did the detained workers confer a benefit upon GEO through the VWP at the
 2                        NWDC/NWIPC?
 3               b.       Did GEO have knowledge of the benefit received at the detained workers’
 4                        expense?
 5               c.       Do the circumstances make it unjust for GEO to retain the benefit conferred
 6                        by the detained workers?
 7               d.       What is the amount GEO must disgorge to remedy its unjust enrichment?
 8                                           GEO’s Position
 9          1.        Has GEO been unjustly enriched by administering the Voluntary Work
10   Program?
11               a.       Did the State of Washington, (including by and through its residents), confer
12                        a benefit upon GEO through the VWP at the NWIPC?
13               b.       Did GEO obtain and appreciate that benefit at the State of Washington's
14                        expense?
15               c.       Do the circumstances make it unjust for GEO to retain the benefit conferred
16                        by the State of Washington without paying its value to the State of
17                        Washington?
18               d.       What is the amount of damages due to the State of Washington under its
19                        theory of unjust enrichment?
20          2.        Shall Washington be awarded reasonable attorneys’ fees and costs incurred in
21   connection with this action?
22                                        Private Class Action
23          The following are the issues of law to be determined in the joint proceeding:
24          1.        Is GEO required to pay Washington’s hourly minimum wage to detainees in
25   VWP positions at the NWDC/NWIPC?
26
       FINAL PRETRIAL ORDER (17-cv-                      10             ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
       05806/5769-RJB)                                                       800 Fifth Avenue, Suite 2000
                                                                                 Seattle, WA 98104
                                                                                    (206) 442-4492
          Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 11 of 34




 1                  a. Are the detainees who participate in the VWP at the NWDC/NWIPC
 2                      “employees” as defined by Washington Revised Code § 49.46.010(3) ,
 3                      including under all applicable exceptions?
 4                  b. Is GEO an “employer” of detainees in VWP positions at the
 5                      NWDC/NWIPC as defined by Washington Revised Code § 49.46.010(4)?
 6          2.      Does intergovernmental immunity render GEO immune from liability under the
 7   MWA because the MWA directly regulates the federal government or impermissibly
 8   discriminates against the federal government?
 9          3.      Does Derivative Sovereign Immunity render GEO immune from liability under
10   the MWA?
11          If the State and Private Plaintiffs prevail in the joint MWA proceeding, the following
12   are the issues of law to be determined in the Phase 2 Nwauzor only proceeding:
13          1.      What are the back wages owed to Private Plaintiffs?
14          2.      What amount is due to GEO under its affirmative unjust enrichment claim?
15          3.      Shall Private Plaintiffs be awarded reasonable attorneys’ fees and costs incurred
16   in connection with this action?
17          4.      Shall GEO be awarded reasonable attorneys' fees and costs incurred in
18   connection its affirmative minimum wage and unjust enrichment claim?
19                                 V.      EXPERT WITNESSES
20          The names and addresses of the expert witnesses to be used by each party at trial and the
21   issue upon which each will testify, and the proceeding at which their testimony will be taken is:
22                                On behalf of Plaintiff Washington:
23          1. Peter Nickerson, Ph.D. (in the joint and state proceedings)
               Nickerson & Associates, LLC
24             520 Pike St., Suite 1200
               Seattle, WA 98101
25

26
       FINAL PRETRIAL ORDER (17-cv-                    11               ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
       05806/5769-RJB)                                                       800 Fifth Avenue, Suite 2000
                                                                                 Seattle, WA 98104
                                                                                    (206) 442-4492
          Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 12 of 34




 1          Washington will call Dr. Nickerson, an economics expert, to testify to : (1) Fair Wage:
 2   analysis of the “fair wage” for work performed by detainees at the NWDC/NWIPC, including:
 3   his analysis of the payroll records maintained by GEO; GEO’s compensation to detainee workers
 4   over time for their work; the minimum wage paid by employers over time; the categorization of
 5   work done by detainees at the NWDC/NWIPC, and the prevailing wages paid by employers in
 6   the Tacoma area for those categories of work; the value of the detainee labor calculated based
 7   on Washington’s minimum wage as well as the prevailing wages; and GEO’s business model,
 8   pricing structure, and profits at the NWDC/NWIPC; and (2) Unjust Enrichment: the value by
 9   which GEO has benefited or profited by paying detainees one dollar per day and not a fair wage
10   for work performed at the NWDC/NWIPC from 2005 to the present.
11
                                    On behalf of Private Plaintiffs:
12
            1. Christopher Strawn (in the joint proceeding)
13             Northwest Immigrant Rights Project
               615 Second Ave, Suite 400
14             Seattle, Washington 98104
15          Mr. Strawn is an attorney at the Northwest Justice Project and the Director of the
16   Immigration Law Clinic at the University of Washington School of Law. Private Plaintiffs will
17   call Mr. Strawn to provide testimony regarding various aspects of the U.S. Immigration process,
18   including removal and asylum proceedings, lawful permanent resident status, the naturalization
19   process, and relevant data regarding each aspect.
20          2. Jeffrey A. Munson, Ph.D (in the Nwauzor proceeding)
               Department of Psychiatry and Behavioral Sciences
21
               University of Washington, Box 357920
22             Seattle, Washington 98195
            Dr. Munson is a professor at the University of Washington and is an expert in database
23
     management and statistical analysis. Private Plaintiffs will call Dr. Munson to testify about his
24
     analysis of GEO’s compensation and other records and his calculation of damages owed to the
25
     Class in aggregate and to the individual Class Members.
26
       FINAL PRETRIAL ORDER (17-cv-                      12            ATTORNEY GENERAL OF WASHINGTON
                                                                                Civil Rights Division
       05806/5769-RJB)                                                      800 Fifth Avenue, Suite 2000
                                                                                Seattle, WA 98104
                                                                                   (206) 442-4492
          Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 13 of 34




 1                                     On behalf of Defendant GEO:
 2             1. Serena Morones (in the Nwauzor proceeding)
                  Morones Analytics, LLC
 3                625 SW Broadway, Suite 200
                  Portland, Oregon 97205
 4
               Ms. Morones is a forensic economist with a CPA, ABV, and CFE. Should the trial
 5
     reach the damages phase, GEO will call Ms.Morones to testify about her analysis of the value
 6
     of the work performed by detainees at the NWDC/NWIPC as it relates to Private Plaintiffs’
 7
     claims.
 8
               2. William Brandt (in the State proceeding)
 9                P.O Box 10187
                  Bainbridge Island, WA 98110
10
               Mr. Brandt is a forensic economist with a CPA, ABV, CFF and MBA. Should the trial
11
     reach the damages phase, GEO will call Mr. Brandt to testify about his analysis of the
12
     economic losses claimed by Washington based upon detainee work.
13
                                       VI.     OTHER WITNESSES
14
               The names and addresses of witnesses, other than experts, to be used by each party at the
15
     and joint proceedings the general nature of the testimony of each are:
16
                                     On behalf of Plaintiff Washington:
17
               1. Ryan Kimble – will testify (in personal capacity and as GEO’s Rule 30(b)(6)
18                designee)
                  III Branches Law
19
                  1019 Regents Blvd., Suite 204
20                Fircrest, WA 98466

21             Assistant Warden for Finances at the NWDC/NWIPC, Mr. Kimble will testify to the

22   NWDC/NWIPC’s operations and finances, staffing model and detainee work in the VWP at

23   NWDC, including the terms and conditions of detainee work, hours, and pay, and GEO’s

24   compliance with state and local laws. In addition, Mr. Kimble will testify to GEO’s payroll

25   practices regarding detainee-workers, and invoicing for reimbursements from ICE.

26
       FINAL PRETRIAL ORDER (17-cv-                      13              ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
       05806/5769-RJB)                                                        800 Fifth Avenue, Suite 2000
                                                                                  Seattle, WA 98104
                                                                                     (206) 442-4492
          Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 14 of 34




 1          2. Charles Hill – will testify (as GEO’s Rule 30(b)(6) designee on finances)
               III Branches Law
 2             1019 Regents Blvd., Suite 204
               Fircrest, WA 98466
 3
            This 30(b)(6) designee will testify to the operations, finances and profits of GEO, the
 4
     NWDC/NWIPC, and its VWP.
 5
            3. Bruce Scott – will testify (in personal capacity and as GEO’s Rule 30(b)(6)
 6             designee)
               III Branches Law
 7
               1019 Regents Blvd., Suite 204
 8             Fircrest, WA 98466

 9          Associate Warden at the NWDC, Mr. Scott will testify to his roles at the NWDC/NWIPC,

10   including as Fire and Safety Manager, Chief of Security, Compliance Officer, and Assistant

11   Warden, and his involvement with or supervision of the VWP in each position. In addition, Mr.

12   Scott will testify about GEO’s policies, practices, and operations at NWDC/NWIPC as GEO’s

13   speaking agent.

14          4. Alisha Singleton – may testify
               III Branches Law
15             1019 Regents Blvd., Suite 204
               Fircrest, WA 98466
16
            Classification Officer at the NWDC/NWIPC, Ms. Singleton may testify to the role of the
17
     Classification Department in managing the VWP, including but not limited to assigning
18
     detainee-workers to jobs, detainee-worker pay rates, maintenance of detainee-worker rosters,
19
     and tracking of disciplinary sanctions.
20
            5. Michael Heye – may testify
21             III Branches Law
               1019 Regents Blvd., Suite 204
22
               Fircrest, WA 98466
23          Classification Officer at the NWDC/NWIPC, Mr. Heye may testify to the role of the
24   Classification Department in managing the VWP, including but not limited to assigning
25

26
       FINAL PRETRIAL ORDER (17-cv-                  14              ATTORNEY GENERAL OF WASHINGTON
                                                                              Civil Rights Division
       05806/5769-RJB)                                                    800 Fifth Avenue, Suite 2000
                                                                              Seattle, WA 98104
                                                                                 (206) 442-4492
          Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 15 of 34




 1   detainee-workers to jobs, detainee-worker pay rates, maintenance of detainee-worker rosters,
 2   and tracking of disciplinary sanctions.
 3          6. Bertha Henderson – will testify
               III Branches Law
 4
               1019 Regents Blvd., Suite 204
 5             Fircrest, WA 98466

 6          Food Service Manager at the NWDC/NWIPC since 2007, Ms. Henderson will testify to

 7   all aspects of the operations of the NWDC/NWIPC and its VWP including, without limitation,

 8   the NWDC/NWIPC food service program and its staffing with GEO employee and detainee-

 9   workers staffing, the importance and benefits of detainee work to GEO, and the terms and

10   conditions of detainee work.

11          7. Edwin de la Cruz – will testify
               III Branches Law
12             1019 Regents Blvd., Suite 204
               Fircrest, WA 98466
13
            Assistant Food Service Manager at the NWDC/NWIPC, Mr. de la Cruz will testify to all
14
     aspects of the operations of the NWDC/NWIPC food service program, its staffing with GEO
15
     employee and detainee-workers, the importance and the benefits of detainee work to GEO, and
16
     the terms and conditions of detainee work.
17
            8. Bill McHatton – will testify
18             III Branches Law
               1019 Regents Blvd., Suite 204
19
               Fircrest, WA 98466
20          Former Associate Warden of the NWDC/NWIPC, Mr. McHatton will testify to the
21   history of the NWDC/NWIPC and the VWP as well as his supervision and involvement with the
22   VWP.
23
            9. Iolani Menza – will testify
24             III Branches Law
               1019 Regents Blvd., Suite 204
25             Fircrest, WA 98466
26
       FINAL PRETRIAL ORDER (17-cv-                  15             ATTORNEY GENERAL OF WASHINGTON
                                                                             Civil Rights Division
       05806/5769-RJB)                                                   800 Fifth Avenue, Suite 2000
                                                                             Seattle, WA 98104
                                                                                (206) 442-4492
           Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 16 of 34




 1          Mr. Menza will testify to his responsibilities and job duties as a detention officer for
 2   NWDC/NWIPC, including his supervision of detainee-workers in the VWP as a property officer,
 3   intake officer, laundry officer, law library officer and pod officer.
 4          10. David Tracy – may testify
                III Branches Law
 5
                1019 Regents Blvd., Suite 204
 6              Fircrest, WA 98466

 7          Mr. Tracy may testify to his responsibilities and job duties as a detention officer and

 8   former Sergeant for GEO at the NWDC/NWIPC, including his supervision of detainee-workers

 9   in the VWP, staffing of the VWP, work performed by detainee-workers, and the operation of the

10   NWDC/NWIPC and VWP.

11          11. Marc Johnson – may testify
                III Branches Law
12              1019 Regents Blvd., Suite 204
                Fircrest, WA 98466
13
            Mr. Johnson may testify to his responsibilities and job duties as a detention officer and
14
     former Lieutenant for GEO at NWDC/NWIPC, including his supervision of detainee-workers in
15
     the VWP, staffing of the VWP, work performed by detainee-workers, and the operation of the
16
     NWDC/NWIPC and VWP.
17
            12. Leroy Jaramillo – may testify
18              III Branches Law
                1019 Regents Blvd., Suite 204
19
                Fircrest, WA 98466
20          Mr. Jaramillo may testify to his responsibilities and job duties as a detention officer and
21   Chief of Security at the NWDC/NWIPC, including his supervision of detainee-workers in the
22   VWP, staffing of the VWP, work performed by detainee-workers, and the operation of the
23   NWDC/NWIPC and VWP.
24

25

26
       FINAL PRETRIAL ORDER (17-cv-                      16                  ATTORNEY GENERAL OF WASHINGTON
                                                                                      Civil Rights Division
       05806/5769-RJB)                                                            800 Fifth Avenue, Suite 2000
                                                                                      Seattle, WA 98104
                                                                                         (206) 442-4492
          Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 17 of 34




 1          13. John Patrick Griffin – will testify
                628 S. State Street
 2              Tacoma, WA 98405
 3          Former Food Services Supervisor at the NWDC/NWIPC from 2009-2012, Mr. Griffin
 4   will testify to all aspects of the operations of the NWDC/NWIPC food service program, its
 5   staffing with GEO employee and detainee workers, the importance and the benefits of detainee
 6   work to GEO, and the terms and conditions of detainee work.
 7          14. Sean McCreery – may testify
 8              30605 38th Ave S
                Auburn, WA 98001
 9          Former Food Services Supervisor at the NWDC/NWIPC from 2012-2014, Mr. McCreery
10   may testify to all aspects of the operations of the NWDC/NWIPC food service program, its
11   staffing with GEO employee and detainee-workers, the importance and the benefits of detainee
12   work to GEO, and the terms and conditions of detainee work.
13
            15. Brian Strong – may testify
14              3511 Ave. W
                University Place, WA 98466
15
            Mr. Strong may testify to his responsibilities and job duties as a former detention officer
16
     for GEO at the NWDC/NWIPC, including his supervision of detainee-workers in the VWP,
17
     VWP staffing, work performed by detainee-workers at NWDC/NWIPC, and the operation of the
18
     NWDC/NWIPC and GEO’s VWP.
19
            16. Orlando Marquez – will testify
20              9009 W Mall Drive, Apt 411
                Everett, WA 98208
21
            Former detainee-worker at the NWDC/NWIPC, Mr. Marquez was detained at the
22
     NWDC/NWIPC, worked for GEO there as part of the VWP, and will testify to the terms and
23
     conditions of the work he and others performed for GEO at the NWDC/NWIPC, the benefit
24
     provided, and the pay received.
25

26
       FINAL PRETRIAL ORDER (17-cv-                    17               ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
       05806/5769-RJB)                                                       800 Fifth Avenue, Suite 2000
                                                                                 Seattle, WA 98104
                                                                                    (206) 442-4492
          Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 18 of 34




 1
            17. Jesus Lopez Paez – will testify
 2              1623 East J Street
                Tacoma, WA 98421
 3
            Detainee-worker at the NWDC/NWIPC, Mr. Paez is detained at the NWDC, works for
 4
     GEO as part of the VWP, and will testify to the terms and conditions of the work he and others
 5
     perform for GEO at the NWDC/NWIPC, the benefit provided, and the pay received.
 6
            18. Noe Baltazar Noe – may testify
 7
                Specific Address Unknown
 8          Former detainee-worker at the NWDC/NWIPC, Mr. Noe was detained at the
 9   NWDC/NWIPC, worked for GEO there as part of the VWP, and will testify to the terms and
10   conditions of the work he and others performed for GEO at the NWDC/NWIPC, the benefit
11   provided, and the pay received.
12
            19. Judith Chavez Ortiz – may testify
13              (presently in Mexico, specific address unknown)

14          Former detainee-worker at the NWDC/NWIPC, Ms. Ortiz was detained at the

15   NWDC/NWIPC, worked for GEO there as part of the VWP, and will testify to the terms and

16   conditions of the work she and others performed for GEO at the NWDC/NWIPC, the benefit

17   provided, and the pay received.

18          20. Manuel Riveron Pina – may testify
                4020 Bledsoe Ave, Apt I 8
19              Bremerton, WA 98310
                (presently in Cuba, specific address unknown)
20
            Former detainee-worker at the NWDC/NWIPC, Mr. Pina was detained at the
21
     NWDC/NWIPC, worked for GEO there as part of the VWP, and will testify to the terms and
22
     conditions of the work he and others performed for GEO at the NWDC/NWIPC, the benefit
23
     provided, and the pay received.
24

25

26
       FINAL PRETRIAL ORDER (17-cv-                   18             ATTORNEY GENERAL OF WASHINGTON
                                                                              Civil Rights Division
       05806/5769-RJB)                                                    800 Fifth Avenue, Suite 2000
                                                                              Seattle, WA 98104
                                                                                 (206) 442-4492
          Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 19 of 34




 1          21. Karla Gomez Soto – will testify
                c/o Camila Maturana
 2              Northwest Immigrant Rights Project
 3              1119 Pacific Ave., Suite 1400
                Tacoma WA 98402
 4
            Former detainee-worker at the NWDC/NWIPC, Ms. Soto was detained at the
 5
     NWDC/NWIPC, worked for GEO there as part of the VWP, and will testify to the terms and
 6
     conditions of the work she and others performed for GEO at the NWDC/NWIPC, the benefit
 7
     provided, and the pay received.
 8
            22. Robbin Gard – will testify
 9              WorkSource Supervisor
                Employment Security Department
10              C/O Eric Peterson, Division Chief for Licensing & Administrative Law
                Washington State Attorney General’s Office
11              PO Box 40110
12              Olympia, WA 98504
            WorkSource Supervisor, Mr. Gard has knowledge of, and will testify to, labor and
13
     unemployment in the Tacoma/Pierce County region and individuals in the Tacoma/Pierce
14
     County region who were seeking jobs like those performed by detainee-workers at the
15
     NWDC/NWIPC.
16

17          23. Daniel Sheehan – may testify
                Daniel Sheehan Photography
18              6536 3rd AVE NW
                Seattle, WA 98117
19
            Mr. Sheehan may testify to his role in Plaintiffs’ inspection of the NWDC/NWIPC and
20
     the authenticity of the photographs he took there.
21

22

23

24

25

26
       FINAL PRETRIAL ORDER (17-cv-                       19       ATTORNEY GENERAL OF WASHINGTON
                                                                            Civil Rights Division
       05806/5769-RJB)                                                  800 Fifth Avenue, Suite 2000
                                                                            Seattle, WA 98104
                                                                               (206) 442-4492
          Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 20 of 34




 1          24. Alma Poletti - may testify
                AGO Investigator/Analyst
 2              C/O Marsha Chien
 3              800 Fifth Avenue, Suite 2000
                Seattle, WA 98104
 4
            Ms. Poletti is an Investigator/Analyst with the Attorney General’s Office. She may testify
 5
     about the State’s investigation in this matter, including documents obtained and witnesses
 6
     interviewed.
 7
                                     On behalf of Private Plaintiffs:
 8

 9          In addition to the witnesses identified by the State, Private Plaintiffs will or may call

10   the following witnesses at the joint proceeding:

11               1. Fernand Aguirre-Urbina – may testify
                    Schroeter Goldmark & Bender
12                  810 Third Avenue, Suite 500
                    Seattle, WA 98104
13                  Tel: (206) 622-8000

14          Mr. Aguirre-Urbina has information about his claims against GEO and damages.

15               2. Goodluck Ugochuwu Nwauzor – will testify
                     Schroeter Goldmark & Bender
16                  810 Third Avenue, Suite 500
                    Seattle, WA 98104
17                  Tel: (206) 622-8000

18          Mr. Nwauzor has information about his claims against GEO and damages.

19               3. Jose Medina-Lara – may testify
                    Schroeter Goldmark & Bender
20                  810 Third Avenue, Suite 500
                    Seattle WA 98104
21                  Tel: (206) 622-8000

22          Mr. Medina-Lara was a civil immigration detainee at NWDC and has information

23   about GEO’s operations and the VWP.

24

25

26
       FINAL PRETRIAL ORDER (17-cv-                     20               ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
       05806/5769-RJB)                                                        800 Fifth Avenue, Suite 2000
                                                                                  Seattle, WA 98104
                                                                                     (206) 442-4492
          Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 21 of 34




 1                                     On behalf of Defendant:
 2
               Joshua Grice—will testify
 3
               Washington State Department of Labor and Industries
 4             7273 Linderson Way SW
               Tumwater, WA 98501-5414
 5
               OR
 6
               Washington Attorney General’s Office
 7
               800 Fifth Avenue, Ste. 2000
 8             Seattle, WA 98104
               (206) 464-5342
 9
            Mr. Grice has knowledge of, and will testify to, whether any complaints were ever made
10
     by detainees at the NWDC/NWIPC. He will also provide testimony about the State’s
11

12   enforcement of the MWA at the NWDC/NWIPC. Further, Mr. Grice may act as the speaking

13   agent for the Washington State Department of L&I.

14
               Tammy Fellin—will testify
15             Washington State Department of Labor and Industries
               7273 Linderson Way SW
16             Tumwater, WA 98501-5414
17
               OR
18
               Washington Attorney General’s Office
19             800 Fifth Avenue, Ste. 2000
               Seattle, WA 98104
20             (206) 464-5342
21          Tammy Fellin has knowledge of, and will testify to, the State’s historical enforcement
22
     and interpretation of, the MWA.
23

24

25

26
       FINAL PRETRIAL ORDER (17-cv-                  21              ATTORNEY GENERAL OF WASHINGTON
                                                                              Civil Rights Division
       05806/5769-RJB)                                                    800 Fifth Avenue, Suite 2000
                                                                              Seattle, WA 98104
                                                                                 (206) 442-4492
          Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 22 of 34




 1              Lynne Buchannan—will testify
                Washington State Department of Labor and Industries
 2
                7273 Linderson Way SW
 3              Tumwater, WA 98501-5414
                OR
 4
                Washington Attorney General’s Office
 5              800 Fifth Avenue, Ste. 2000
                Seattle, WA 98104
 6
                (206) 464-5342
 7
            Lynne Buchannan has knowledge of, and will testify to, the State’s historical
 8
     enforcement and interpretation of, the MWA.
 9

10          1. Taylor Wonhoff—may testify
               Office of Jay Inslee
11             Washington State Capitol Building
               416 Sid Snyder Avenue, Suite 200
12             Olympia, WA 98504
13             (360) 902-4132

14          Mr. Wonhoff has knowledge of work programs in state detention facilities where

15   payment is less than minimum wage. He has knowledge of the purposes of those programs. He
16   also will serve as the speaking agent for the Governor’s office.
17
            2. Colleen Melody—will testify
18             Washington Attorney General’s Office
               800 Fifth Avenue, Ste. 2000
19
               Seattle Washington 98104
20             (206) 464-5342

21          Ms. Melody has knowledge of the nature of the relationship between detainees and the

22   NWDC/NWIPC. Further, she has knowledge of the difference between the enforcement of the
23   MWA as to state detention facilities as contrasted with the enforcement of the MWA for federal
24
     facilities. Further, Ms. Melody is a speaking agent of the Washington Attorney General’s Office.
25

26
       FINAL PRETRIAL ORDER (17-cv-                    22               ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
       05806/5769-RJB)                                                       800 Fifth Avenue, Suite 2000
                                                                                 Seattle, WA 98104
                                                                                    (206) 442-4492
           Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 23 of 34




 1          3. Byron Eagle—will testify
               Chief of Secure Residential Operations
 2
               Chief of Secure Residential Operations, Washington State Department of Social
 3             and Health Services c/o Craig B. Mingay
               Assisstant Attorney General
 4             7141 Cleanwater Drive SW
               Olympia, WA 98504
 5
            Mr. Eagle has knowledge of, and will testify about, the subminimum wage work program
 6

 7   at the Special Commitment Center. Further, Mr. Eagle is a speaking agent of the State.

 8          4. Sean Murphy—will testify
 9             Assistant Secretary
               Washington State Department of Social and Health Services
10             Highway and Licenses Building
               1125 Washington Street SE
11             Olympia, WA 98504
12              OR
13
                Washington Attorney General’s Office
14              800 Fifth Avenue, Ste. 2000
                Seattle, WA 98104
15              (206) 464-5342
16
            Mr. Murphy has knowledge of, and will testify about, a subminimum wage work program
17

18   for individuals who are held in civil custody of the State. Further, Mr. Murphy is a speaking

19   agent of the State.
20

21

22

23

24

25

26
       FINAL PRETRIAL ORDER (17-cv-                   23              ATTORNEY GENERAL OF WASHINGTON
                                                                               Civil Rights Division
       05806/5769-RJB)                                                     800 Fifth Avenue, Suite 2000
                                                                               Seattle, WA 98104
                                                                                  (206) 442-4492
           Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 24 of 34




 1          5. Sarah Sytsma—may testify
               Director of Correctional Industries
 2
               801 88th Avenue SE
 3             Tumwater, WA 98501

 4                 OR

 5                 Washington Attorney General’s Office
                   800 Fifth Avenue, Ste. 2000
 6
                   Seattle, WA 98104
 7                 (206) 464-5342

 8          Ms. Sytsma has knowledge of individuals in the State of Washington who work for less

 9   than minimum wage while detained. Further, Ms. Sytsma is a speaking agent of Correctional
10   Industries.
11
            6. Debra Eisen—will testify
12             Contracts Administrator for Washington State Department of Corrections (DOC)
13             Contracts Administrator
               Washington State Department of Corrections (DOC)
14             7345 Linderson Way SW
               Tumwater, WA 98501-6504
15
                   OR
16

17                 Washington Attorney General’s Office
                   800 Fifth Avenue, Ste. 2000
18                 Seattle, WA 98104
                   (206) 464-5342
19
            Ms. Eisen has knowledge of the Washington Department of Corrections contracts with
20

21   private contractors for the detention of Washington inmates. She further has knowledge of the

22   authorized subminimum wage work programs.

23

24

25

26
       FINAL PRETRIAL ORDER (17-cv-                   24             ATTORNEY GENERAL OF WASHINGTON
                                                                              Civil Rights Division
       05806/5769-RJB)                                                    800 Fifth Avenue, Suite 2000
                                                                              Seattle, WA 98104
                                                                                 (206) 442-4492
              Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 25 of 34




 1             7. Christina Wells—will testify
                  Residential Rehabilitation Center Program Manager
 2
                  Tumwater AGO Building
 3                7141 Cleanwater Drive SW
                  Tumwater, WA 98501-0121
 4
                  OR
 5
                  Washington Attorney General’s Office
 6
                  800 Fifth Avenue, Ste. 2000
 7                Seattle, WA 98104
                  (206) 464-5342
 8

 9             Ms. Wells has knowledge of the Cedar Creek and Ranier Facility work programs which
10   pay subminimum wages and contract with private companies. She is also a speaking agent on
11
     behalf of the State.
12

13             8. Leslie Perrin—may testify
                  Senior Program Manager
14                Washington State Department of Labor and Industries
                  7273 Linderson Way SW
15                Tumwater, WA 98501-5414
16                OR
17
                  Washington Attorney General’s Office
18                800 Fifth Avenue, Ste. 2000
                  Seattle, WA 98104
19                (206) 464-5342
20

21             Ms. Perrin has knowledge of the Washington Department of Correction’s use of detainee

22   labor to remove asbestos from the State facility. She is also a speaking agent on behalf of the

23   State.
24

25

26
       FINAL PRETRIAL ORDER (17-cv-                    25               ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
       05806/5769-RJB)                                                       800 Fifth Avenue, Suite 2000
                                                                                 Seattle, WA 98104
                                                                                    (206) 442-4492
          Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 26 of 34




 1          9. David Johnson—may testify
               Washington State Department of Labor and Industries
 2
               7273 Linderson Way SW
 3             Tumwater, WA 98501-5414

 4              OR

 5              Washington Attorney General’s Office
                800 Fifth Avenue, Ste. 2000
 6
                Seattle, WA 98104
 7              (206) 464-5342

 8
            Mr. Johnson has knowledge of the Department of L&I’s application of the MWA to
 9
     detainees at the NWDC/NWIPC. He also is the author of a number of emails that GEO seeks to
10

11   introduce into evidence.

12          10. Bruce Scott—will testify
13              Akerman LLP
                1900 16th Street
14              Denver, CO 80203

15          Mr. Scott has knowledge of the NWDC/NWIPC facility, the tasks performed by
16   detainees participating in the VWP, and the operations of the facility.
17
            11. Erwin Delacruz—will testify
18              Akerman LLP
                1900 16th Street
19
                Denver, CO 80203
20
            Mr. Delacruz has knowledge of the NWDC/NWIPC facility and the tasks performed by
21
     detainees participating in kitchen-related VWP assignments.
22

23

24

25

26
       FINAL PRETRIAL ORDER (17-cv-                     26              ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
       05806/5769-RJB)                                                       800 Fifth Avenue, Suite 2000
                                                                                 Seattle, WA 98104
                                                                                    (206) 442-4492
          Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 27 of 34




 1          12. David Tracy—will testify
                Akerman LLP
 2
                1900 16th Street
 3              Denver, CO 80203

 4          Mr. Tracy has knowledge of the NWDC/NWIPC facility, the tasks performed by

 5   detainees participating in the VWP, and the operations of the facility.
 6
            13. Goodluck Ugochuwu Nwauzor – will testify
 7              Schroeter Goldmark & Bender
                810 Third Avenue, Suite 500
 8              Seattle, WA 98104
 9              Tel: (206) 622-8000

10          Mr. Nwauzor has knowledge about the types of tasks performed by detainees

11   participating in the VWP at the NWDC/NWIPC and his own personal experiences.

12
            14. Fernando Aguirre-Urbina – will testify
13              Schroeter Goldmark & Bender
                810 Third Avenue, Suite 500
14              Seattle, WA 98104
                Tel: (206) 622-8000
15

16          Mr. Aguirre-Urbina knowledge about the types of tasks performed by detainees

17   participating in the VWP at the NWDC/NWIPC and his own personal experiences.

18
            15. Michael Heye – will testify
19              Akerman LLP
                1900 16th Street
20              Denver, CO 80203
21          Mr. Heye has information about the tasks completed by detainees participating in the
22
     VWP at the NWIPC and the operations at the NWDC/NWIPC.
23

24

25

26
       FINAL PRETRIAL ORDER (17-cv-                     27              ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
       05806/5769-RJB)                                                       800 Fifth Avenue, Suite 2000
                                                                                 Seattle, WA 98104
                                                                                    (206) 442-4492
          Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 28 of 34




 1          16. Leroy Jaramillo – will testify
                521 W. Pine Street
 2
                Shelton, WA 98584
 3
            Mr. Jaramillo has information about the tasks completed by detainees participating in
 4
     the VWP at the NWDC/NWIPC and the operations at the NWDC/NWIPC.
 5

 6          17. Dan Ragsdale – may testify (subject to ability of Plaintiffs to depose him prior
                to trial)
 7              Akerman LLP
                1900 16th Street
 8              Denver, CO 80203
 9
            Mr. Ragsdale has information about the NWDC/NWIPC’s contracts and operations.
10
            18. Iolani Menza – will testify
11              Akerman LLP
12              1900 16th Street
                Denver, CO 80203
13

14   Mr. Menza will testify to his responsibilities and job duties as a detention officer for

15   NWDC/NWIPC, including his experience working in the laundry facility.

16
            19. Charles Hill – will testify
17              Akerman LLP
                1900 16th Street
18              Denver, CO 80203
19
            Mr. Hill has information about the NWDC/NWIPC’s finances and accounting.
20
            20. Amber Martin – may testify
21              Akerman LLP
22              1900 16th Street
                Denver, CO 80203
23
            Ms. Martin has information about the NWDC/NWIPC’s contracts and operations.
24

25

26
       FINAL PRETRIAL ORDER (17-cv-                   28             ATTORNEY GENERAL OF WASHINGTON
                                                                              Civil Rights Division
       05806/5769-RJB)                                                    800 Fifth Avenue, Suite 2000
                                                                              Seattle, WA 98104
                                                                                 (206) 442-4492
          Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 29 of 34




 1          21. David Ventruella—may testify
                Akerman LLP
 2
                1900 16th Street
 3              Denver, CO 80203

 4          Mr. Ventruella has information about the NWDC/NWIPC’s contracts and operations.

 5
            22. James Black—may testify
 6              Akerman LLP
                1900 16th Street
 7              Denver, CO 80203
 8          Mr. Black has information about the NWDC/NWIPC’s contracts and operations.
 9
            23. Ryan Kimble—may testify
10              Akerman LLP
                1900 16th Street
11              Denver, CO 80203
12

13          Mr. Kimble has information about the NWDC/NWIPC’s operations, finances, and

14   transactions with ICE.
15
            24. Brian Evans – may testify (subject to ability of Plaintiffs to depose him prior to
16              trial)
                Akerman LLP
17              1900 16th Street
                Denver, CO 80203
18

19          Mr. Evans has information about the NWDC/NWIPC’s finances and accounting.

20               VII. REASONABLY ANTICIPATED REBUTTAL WITNESSES
21           Washington reserves the right to call all of the witnesses listed by the parties above as
22   rebuttal witnesses. In addition, if GEO is permitted to introduce evidence of practices within
23   Washington’s state and local governmental institutions, which is subject to objections,
24   Washington identifies the following reasonably anticipated rebuttal witnesses: Josh Grice,
25   Tammy Fellin, Lezlie Perrin, Sean Murphy, Byron Eagle, David Holt, Mark Kettner, Christina
26   Wells, Sarah Pendleton, Debra Eisen, Sarah Sytsma, Theodore Lewis, and Greg Oliver.
       FINAL PRETRIAL ORDER (17-cv-                    29              ATTORNEY GENERAL OF WASHINGTON
                                                                                Civil Rights Division
       05806/5769-RJB)                                                      800 Fifth Avenue, Suite 2000
                                                                                Seattle, WA 98104
                                                                                   (206) 442-4492
           Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 30 of 34




 1   Washington also objects to Brian Evans and Dan Ragsdale as rebuttal witnesses, as neither were
 2   ever disclosed by GEO.
 3          GEO reserves the right to call Bertha Henderson (listed above), Bruce Scott (listed
 4   above), Brian Evans (listed above), James Black (listed above), Dan Ragsdale (listed above) or
 5   any other witnesses who are former or current GEO employees who are listed on Washington
 6   and/or the Private Plaintiffs’ witness list as rebuttal witnesses.
 7                                            VIII. EXHIBITS
 8          Exhibit lists are attached to the Proposed Joint Pretrial Order (Dkt. 377) and are not re-
 9   attached to this Final Pretrial Order.
10                              IX.     DEPOSITION DESIGNATIONS
11          Washington and Private Plaintiffs may use portions of deposition transcripts at the joint
12   proceeding or in the separate proceedings. The parties have exchanged deposition designations
13   pursuant to Local Rule 32(e). Video depositions are available upon request for certain
14   depositions. GEO’s deposition designations explicitly include the video depositions of Plaintiffs
15   Nwuauzor and Agurrie-Urbina. Service of trial subpoenas is in process. The parties reserve the
16   right to supplement their deposition designations in the event that service of trial subpoenas
17   cannot be achieved.
18                                     ACTION BY THE COURT
19          (a)     The trial has been continued indefinitely due to concerns about the spread of
20   COVID-19, but the outline of trial remains the same. The first phase of the trial will consider
21   GEO’s liability as to the State and Private Plaintiffs’ minimum wage claim. During the first
22   phase, GEO will present its affirmative defenses. If the State and Private Plaintiffs prevail, the
23   second phase will consider the backpay and attorneys’ fees owed to Private Plaintiffs, using
24   the same jury as the first phase. In addition, GEO will present its unjust enrichment claim.
25   After the second phase, if any, a third phase of trial, to be presented before the bench, will
26
       FINAL PRETRIAL ORDER (17-cv-                       30              ATTORNEY GENERAL OF WASHINGTON
                                                                                   Civil Rights Division
       05806/5769-RJB)                                                         800 Fifth Avenue, Suite 2000
                                                                                   Seattle, WA 98104
                                                                                      (206) 442-4492
           Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 31 of 34




 1   consider the State’s unjust enrichment claim. The evidence introduced in the first phase of trial
 2   will also be admitted for purposes of the second and third phases of trial.
 3             (b)   Each Plaintiff may make separate: presentation of cases in chief; inquiries on
 4   voir dire; opening statements; examination of witnesses and arguments to the jury. Peremptory
 5   challenges by Plaintiffs, however, will be jointly made.
 6             (c)   GEO designated certain documents produced during discovery, and excerpts of
 7   the testimony of many of its witnesses, as “confidential.” In the parties’ Joint Pretrial Order,
 8   GEO continues to assert a “confidentiality” objection to the admissibility of a small number of
 9   exhibits at trial, unless some limiting instruction is issued to prevent jurors or attendees of the
10   trial from disseminating the confidential information outside of the trial. Plaintiffs respond
11   that, in general, the trial should be open and that there should be no unnecessary restriction or
12   interruption in the presentation of trial evidence for claims of “confidentiality.” Plaintiffs
13   further request that if GEO seeks a limiting or cautionary jury instruction, or intends to request
14   that the Court take any more extraordinary measures to close the courtroom or control the
15   publication of exhibits, that GEO bears the burden of individually establishing the
16   confidentiality of the particular exhibits and identify, with particularity, the areas of testimony
17   that it seeks to remain “confidential.” Plaintiffs further request that GEO be required to address
18   all issues of confidentiality, and its request for relief, in advance of trial, to provide Plaintiffs
19   an opportunity to respond and the Court an opportunity to fashion appropriate safeguards and
20   relief.
21             (d)   Proposed exhibits should not be shown to the jury during opening statements
22   unless agreed to by all counsel or ordered by the Court. “Demonstratives,” such as Power Point
23   presentations, should be shared with all counsel before being used in opening statements.
24             (e)   Admissibility of offered testimony by Dr. Nickerson or other expert witnesses
25   will be determined at trial.
26
       FINAL PRETRIAL ORDER (17-cv-                       31               ATTORNEY GENERAL OF WASHINGTON
                                                                                    Civil Rights Division
       05806/5769-RJB)                                                          800 Fifth Avenue, Suite 2000
                                                                                    Seattle, WA 98104
                                                                                       (206) 442-4492
           Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 32 of 34




 1          (f)     The Court does not have available resources to pay for interpreters under FRCP
 2   43(d). The responsibility to arrange for, and pay for, interpreters lies with the party calling the
 3   witness. The Court recommends using English-Spanish interpreters on the Court’s list of
 4   approved interpreters. That list is available through the Clerk’ Office
 5          (g)     The Court shall direct the U.S. Court Marshals to cooperate with ICE officials
 6   to transport witnesses currently detained at the NWDC/NWIPC to the courthouse so they may
 7   testify at trial. Plans for such transport and security should be made well in advance.
 8          (h)     There will be a jury of nine (9). Defendant shall have a maximum of one hour
 9   of voir dire, and each Plaintiff shall have one-half hour maximum of voir dire. Counsel’s voir
10   dire shall be subject to the provisions of the “Voir Dire Purpose” ground rules as attached.
11          (i)     Trial Setting. These cases have been unduly delayed, most recently by the
12   coronavirus pandemic. It will be the first civil jury case to be called for trial after we are able
13   to select juries again. The Court will give maximum possible advance notice to counsel when
14   a firm date can be determined.
15          This order shall control the subsequent course of the action unless modified by a
16   subsequent order. This order shall not be amended except by order of the court pursuant to the
17   agreement of the parties or to prevent manifest injustice.
18
            Dated this 6th day of May, 2020.
19

20                                          A
                                            ROBERT J. BRYAN
21
                                            United States District Judge
22

23

24

25

26
       FINAL PRETRIAL ORDER (17-cv-                      32                ATTORNEY GENERAL OF WASHINGTON
                                                                                    Civil Rights Division
       05806/5769-RJB)                                                          800 Fifth Avenue, Suite 2000
                                                                                    Seattle, WA 98104
                                                                                       (206) 442-4492
          Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 33 of 34




 1   FORM APPROVED
 2
     ROBERT W. FERGUSON                            s/ Jamal N. Whitehead
 3                                                 SCHROETER GOLDMARK &
     Attorney General of Washington
                                                   BENDER
 4                                                 Adam J. Berger, WSBA #20714
     s/ Marsha Chien
                                                   Lindsay L. Halm, WSBA #37141
 5   MARSHA CHIEN, WSBA No. 47020                  Jamal N. Whitehead, WSBA #39818
     ANDREA BRENNEKE, WSBA No. 22027               Rebecca J. Roe, WSBA #7560
 6   LANE POLOZOLA, WSBA No. 50138                 810 Third Avenue, Suite 500
     PATRICIO A. MARQUEZ, WSBA No.                 Seattle, WA 98104
 7                                                 Tel: (206) 622-8000
     47693
     Assistant Attorneys General                   berger@sgb-law.com
 8                                                 halm@sgb-law.com
     Office of the Attorney General                whitehead@sgb-law.com
 9   800 Fifth Avenue, Suite 2000
     Seattle, WA 98104                             THE LAW OFFICE OF
10   (206) 464-7744                                R. ANDREW FREE
     marsha.chien@atg.wa.gov                       R. Andrew Free (Pro Hac Vice)
11                                                 P.O. Box 90568
     andrea.brenneke@atg.wa.gov
     lane.polozola@atg.wa.gov                      Nashville, TN 37209
12                                                 Tel: (844) 321-3221
     patricio.marquez@atg.wa.gov                   andrew@immigrantcivilrights.com
13
     Attorneys for Plaintiff State of Washington   OPEN SKY LAW, PLLC
14                                                 Devin T. Theriot-Orr, WSBA # 33995
                                                   20415 – 72nd Avenue S, Suite 110
15                                                 Kent, WA 98032
     AKERMAN LLP
                                                   Tel: (206) 962-5052
16                                                 devin@opensky.law
     s/ Adrienne Scheffey____________
17   COLIN L. BARNACLE                             MENTER IMMIGRATION LAW,
     CHRISTOPHER J. EBY                            PLLC
18   ASHLEY E. CALHOUN                             Meena Menter, WSBA # 31870
     ADRIENNE SCHEFFEY                             8201 – 164th Avenue NE, Suite 200
19                                                 Redmond, WA 98052
     1900 Sixteenth Street, Suite 1700
                                                   Tel: (206) 419-7332
20   Denver, CO 80202                              meena@meenamenter.com
     Telephone: (303) 260-7712
21   Fax: (303) 260-7714                           Attorneys for Private Plaintiffs
     colin.barnacle@akerman.com
22
     christopher.eby@akerman.com
23   ashley.calhoun@akerman.com
     adrienne.scheffey@akerman.com
24
     III BRANCHES LAW, PLLC
25
     s/ Joan K. Mell__________________
26
       FINAL PRETRIAL ORDER (17-cv-                33              ATTORNEY GENERAL OF WASHINGTON
                                                                            Civil Rights Division
       05806/5769-RJB)                                                  800 Fifth Avenue, Suite 2000
                                                                            Seattle, WA 98104
                                                                               (206) 442-4492
       Case 3:17-cv-05806-RJB Document 388 Filed 05/06/20 Page 34 of 34



                                           VOIR DIRE
                                           PURPOSE


       “A voir dire examination shall be conducted for the purpose of discovering any basis for
challenge for cause and for the purpose of gaining knowledge to enable an intelligent exercise of
peremptory challenges. (Washington State CrR 6.4; see also Trial by Jury, ABA Standards 15-
2.4).

       The ground rules of jury voir dire are as follows:

       (1) Judge will first explain nature of case and burden of proof and will give some
preliminary instructions to the jury;

       (2) Judge will then conduct general voir dire covering knowledge of case, acquaintance
with participants, importance of following court’s instructions on law, impartiality in general,
questions submitted by counsel, etc.

      (3) Counsel may ask questions of a general nature to the prospective jurors as a group,
and may ask questions of individual prospective jurors.

       (4) THE JUDGE WILL NOT ALLOW QUESTIONS WHICH
             (a) have already been asked;
             (b) anticipate instructions on law which have not been given;
             (c) ask a juror to speculate on the juror’s verdict if certain facts are proved;
             (d) solicit a juror’s opinion as to laws or legal terms;
             (e) are clearly irrelevant or seek to establish rapport with a juror;
             (f) questions that are in substance arguments of the case;
             (g) questions that are unfair or embarrassing to the juror; and
             (h) questions where the average juror cannot possibly know the answer.

        (5) The judge will not wait for opposing counsel to object but will interrupt counsel to
rule out questions which violate any of the foregoing ground rules.
